      Case: 6:17-cr-00036-CHB-HAI Doc #: 137 Filed: 08/23/19 Page: 1 of 1 - Page ID#: 707
                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION AT LONDON
                                    CRIMINAL MINUTES – GENERAL


Case No. 6:17-CR-036-CHB                    At London                      Date August 23, 2019


                                             NOT
USA vs. Rodney Scott Phelps               X present          custody    X bond               OR       Age



PRESENT: HON. CLARIA HORN BOOM, U.S. DISTRICT JUDGE

                                                                                  Kathryn Anderson and
                     Kim Allen                 Audio File Number                     Kenneth Taylor
                    Deputy Clerk                Court Reporter                    Assistant U.S. Attorney


Counsel for Deft Andrew Stephens                 X present             retained           X appointed

I, Kim Allen, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file
KYED-LON_6-17-CR-36-CHB-1_20190823_144857.

PROCEEDINGS: TELEPHONIC CONFERENCE

        This matter was called for a telephonic status conference with counsel present as noted. Special Agent
Christopher Hubboch was also present on the call. The Court heard statements from counsel regarding their
discussions about the Motion in Limine at [R. 127]. A separate Order shall issue outlining the requests as noted on
the record.




Copies: COR, USP, USM

Initials of Deputy Clerk: kja
TIC: 0/19




1|Page
